Citation Nr: 1820157	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an earlier effective date than February 21, 2012, for a 20 percent rating for hemorrhoids.

2.  Entitlement to service connection for an unspecified anxiety disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from April 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for an unspecified anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1993 medical report provided the first indication of a worsening of the Veteran's hemorrhoids.

2.  There is no evidence that a complete claim or intent to file a claim for an increase was received within one year of the date of the October 1993 medical report.

3.  On January 8, 1999, the Veteran filed a claim for increased rating for hemorrhoids, which was denied by the RO in a February 1999 rating decision; the rating decision became final, as the Veteran did not initiate an appeal, submit new and material evidence within 1 year of the rating decision, or allege clear and unmistakable error (CUE) in the rating decision.

4.  On February 21, 2012, the Veteran filed a claim for an increased rating for hemorrhoids.

5.  The October 1993 medical report is evidence within the year prior to the February 2012 claim for increase that it was factually ascertainable that the Veteran was experiencing increased hemorrhoid symptomatology warranting a 20 percent rating.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 21, 2011, but no earlier, for a 20 percent rating for hemorrhoids have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.114, Diagnostic Code 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

As pertinent here, with respect to claims for increased ratings, if the increase in the severity of the disability is factually ascertainable within one year prior to the receipt of the claim, the earliest effective date of the rating is the date the increase in severity was factually ascertainable.  38 C.F.R. § 3.400 (o)(1)-(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Otherwise, the effective date of the award will be the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(1)-(2).  When medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective dates for retroactive benefits based on facts found of an increase in a disability, but only if a complete claim or intent to file a claim for an increase is received within one year of the date of the report of examination, hospitalization, or medical treatment.  Id.

A specific claim in the form prescribed by the Secretary must be filed for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  VA amended its regulations on March 24, 2015, to require that all claims governed by VA's regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance, and the regulations in effect prior to March 24, 2015, will be applied. 

At the time of the June 2013 rating decision that increased the Veteran's evaluation to 20 percent, VA regulations defined "claim" as a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2013).  Additionally, any communication or action from a claimant, his representative, a Member of Congress, or some person acting as next of friend who was not sui juris, which indicated an intent to apply for one or more benefits under laws administered by VA, could be considered an informal claim by VA.  See 38 C.F.R. § 3.155 (a) (2013).  While no set form was required for informal claims, it was required that an informal claim identify the benefit sought.  Id.

A 20 percent evaluation for hemorrhoids contemplates persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In a February 1979 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable evaluation, effective September 25, 1978, the date of the Veteran's claim.  The Veteran appealed this decision, but a December 1979 Board decision continued the 0 percent rating.  The Veteran did not appeal that decision, and therefore it became final.  

The Veteran next filed a claim for an increased rating for service-connected hemorrhoids in January 1999.  He submitted with his claim an October 1993 private medical record showing internal and external hemorrhoids and a posterior anal fissure.  The Veteran received a hemorrhoidectomy as well.  In a February 1999 rating decision, the RO continued the 0 percent disability rating.  The Veteran did not appeal that decision, submit any new and material evidence within a year of that rating decision, or allege CUE with respect to that rating decision.  The February 1999 rating decision therefore became final.     

Following the final February 1999 rating decision, no communication or evidence was received that may be construed as a claim for an increased disability rating until in February 2012 when the Veteran filed a claim for an increased evaluation on a VA 21-4138 Statement in Support of Claim form.  As a result of his February 2012 claim, the Veteran underwent a VA examination in June 2012, at which the examiner found that the Veteran's hemorrhoids had increased in severity.  Upon examination, the examiner determined the Veteran experienced persistent bleeding, rectal pain, itching, and burning due to his hemorrhoids.  No anemia or anal fissures were found.

In a June 2013 rating decision, the RO granted an increased rating of 20 percent, effective February 21, 2012, the date of the increased rating claim.

The Board notes that the October 1993 private medical records indicate an increase in the severity of his hemorrhoids.  However, there is no evidence that a complete claim or intent to file a claim for an increase was received within one year of the date of the October 1993 report of examination, hospitalization, or medical treatment.  As a result, the receipt of such medical records may not be used to establish an earlier effective date of October 1993 for retroactive benefits based on facts found of an increase in a disability.

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  Here, the date of receipt of the claim was February 21, 2012.  However, if the increase in the severity of the disability is factually ascertainable within one year prior to the receipt of the claim, the earliest effective date of the rating is the date the increase in severity was factually ascertainable.  In this case, the Board finds that it was factually ascertainable the Veteran satisfied the criteria for assignment of a 20 percent schedular rating for his service-connected hemorrhoids within the year prior to receipt of his claim for increase on February 21, 2012.  Specifically, the October 1993 private medical record, which was of record at the time, documents that the Veteran had a posterior anal fissure, which satisfies the criteria for a 20 percent rating for hemorrhoids under Diagnostic Code 7336.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that an effective date of February 21, 2011, but no earlier, is warranted for a 20 percent rating for hemorrhoids.  


ORDER

An effective date of February 21, 2011, but no earlier, for a 20 percent evaluation for hemorrhoids is granted.


REMAND

The Veteran received an examination in February 2016 to assess and address the etiology of his mental disorders.  The Veteran was diagnosed with adjustment disorder in addition to anxiety and depression.  The examiner found that the claimed condition was less likely than not incurred in or caused by the Veteran's military service.  The examiner stated, "The claimant reports problems which are situational and not related to military service.  He does show some paranoia related to his thoughts of how the VA treated him, which has probably contributed to the Adjustment Disorder."

The Board finds this rationale to be insufficient as the examiner does not explain why the Veteran's reported stressors are not etiologically related to his current condition.  As such, a new examination and opinion are necessary.

First, the examiner's rationale does not address the Veteran's statement where he recounts an incident that occurred during his service that resulted in an injury and fears of retribution.  The Veteran provided additional details about this event in a June 2015 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.

The Veteran was also involved in an auto accident during his service.  It is noted in his STRs that he suffered from anxiety at the time of the accident.  The Veteran also provided additional details about this event in a June 2015 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  He claimed that the accident caused him to experience depression for a period of time.

Furthermore, the February 2016 examination does not address the Veteran's claim that he suffered sexual harassment from inmates he worked with as part of a work assignment in 1979.  He also described feelings of fear of sexual assault.  See June 2015 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.

Accordingly, the Board finds that a remand is required for a new VA medical examination and opinion predicated on a full understanding of the Veteran's medical history and a fully articulated rationale that addresses the Veteran's in-service stressors.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's updated
VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the existence and etiology of all acquired psychiatric disabilities.  All indicated tests and studies should be performed.  The claim folder and a copy of this Remand must be provided to the examiner for review in conjunction with the examination.  

The VA examiner must identify all current psychiatric disorders found to be present.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its clinical onset during active service or is otherwise causally or etiologically related to the Veteran's active service, to include any of the Veteran's reported stressors.

If PTSD is diagnosed, provide the stressor(s) that are the basis of the diagnosis.

All opinions should be supported by a clear rationale.

3.  If the examiner diagnoses PTSD, take any necessary steps to seek verification of the stressor(s) on which the diagnosis was provided.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


